Exhibit 10.1

SUBSCRIPTION AGREEMENT

SIGA Technologies, Inc.
420 Lexington Avenue, Suite 408
New York, NY 10170

Gentlemen:

     The undersigned (the “Investor”) hereby confirms its agreement with SIGA
Technologies, Inc., a Delaware corporation (the “Company”), as follows:

     1. This Subscription Agreement, including the Terms and Conditions for
Purchase of Shares attached hereto as Annex I (collectively, this “Agreement”)
is made as of the date set forth below between the Company and the Investor.

     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 2,725,339 shares (the “Shares”) of its Common Stock, par
value $0.0001 per share (the “Common Stock”), subject to adjustment by the
Company’s Board of Directors or a committee thereof, for a purchase price of
$7.35 per share (the “Purchase Price”).

     3. The offering and sale of the Shares (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3 (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), including the Prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof (the “Issuer Free Writing
Prospectus”), containing certain supplemental information regarding the Shares,
the terms of the Offering and the Company and (c) a Prospectus Supplement (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the Shares
and terms of the Offering that has been or will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission).

     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares of
Common Stock set forth below for the aggregate purchase price set forth below.
The Shares shall be purchased pursuant to the Terms and Conditions for Purchase
of Shares attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein. The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

--------------------------------------------------------------------------------

     5. The manner of settlement of the Shares purchased by the Investor shall
be delivery by crediting the account of the Investor's prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian ("DWAC")
system, whereby Investor's prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
American Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), at the Company's direction. NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

      (I)      

DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

  (II)

REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

                        Citibank, N.A.   666 Fifth Avenue New York, NY 10103 ABA
# 021000089 Account Name: Kramer Levin Naftalis & Frankel LLP  
                          Attorney Escrow Account Account Number: 37317968
Reference: SIGA TECHNOLOGIES, INC.   Attention: Rose DiGiorgio Tel: (212)
559-6299


IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

     6. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

  (If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”) 


- 2 -

--------------------------------------------------------------------------------

     7. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus which is a part of the Company’s
Registration Statement, the documents incorporated by reference therein and any
free writing prospectus (collectively, the “Disclosure Package”), prior to or in
connection with the receipt of this Agreement. The Investor acknowledges that,
prior to the delivery of this Agreement to the Company, the Investor will
receive certain additional information regarding the Offering, including pricing
information (the “Offering Information”). Such information may be provided to
the Investor by any means permitted under the Act, including the Prospectus
Supplement, a free writing prospectus and oral communications.

     8. No offer by the Investor to buy Shares will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

     9. The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering.

- 3 -

--------------------------------------------------------------------------------


Number of Shares:    Purchase Price Per Share: $    Aggregate Purchase Price: $ 
 


     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

Dated as of: December __, 2009      INVESTOR    By:    Print Name:    Title:   
Address:         


Agreed and Accepted  this __ day of December, 2009:      SIGA TECHNOLOGIES,
INC.       By:    Title:  


- 4 -

--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

     1. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.

     2. Agreement to Sell and Purchase the Shares; Placement Agent.

          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

          2.3 Investor acknowledges that the Company has agreed to pay RBC
Capital Markets Corporation (the “Placement Agent”) a fee (the “Placement Fee”)
in respect of the sale of Shares to the Investor.

          2.4 The Company has entered into a Placement Agent Agreement, dated
December 9, 2009 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.

     3. Closings and Delivery of the Shares and Funds.

          3.1 Closing. The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). At the Closing, (a) the Company shall cause the Transfer Agent
to deliver to the Investor the number of Shares set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

          3.2 Conditions to the Obligations of the Parties.

               (a) Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Shares to the Investor shall be subject to: (i)
the receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

- 5 -

--------------------------------------------------------------------------------

               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied. The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Shares that they have agreed to purchase from
the Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agent
Agreement may be terminated for any other reason permitted by such Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below.

          3.3 Delivery of Funds. No later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Shares being purchased by the Investor to the following:

                        Citibank, N.A.  666 Fifth Avenue  New York, NY 10103 
ABA # 021000089  Account Name: Kramer Levin Naftalis & Frankel LLP 
                          Attorney Escrow Account  Account Number: 37317968 
Reference: SIGA TECHNOLOGIES, INC.  Attention: Rose DiGiorgio  Tel: (212)
559-6299 


               Such funds shall be held in escrow until the Closing and
delivered by the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agent, of the conditions set
forth in Section 3.2(b) hereof. The Placement Agent shall have no rights in or
to any of the escrowed funds, unless the Placement Agent and the Escrow Agent
are notified in writing by the Company in connection with the Closing that a
portion of the escrowed funds shall be applied to the Placement Fee. The Company
agrees to indemnify and hold the Escrow Agent harmless from and against any and
all losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this Section
3.3 or otherwise with respect to the funds held in escrow pursuant hereto or
arising under the Escrow Agreement, unless it is finally, judicially determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

- 6 -

--------------------------------------------------------------------------------

          3.4 Delivery of Shares. No later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a DWAC instructing American Stock Transfer
& Trust Company, the Company’s Transfer Agent, to credit such account or
accounts with the Shares. Such DWAC instruction shall indicate the settlement
date for the deposit of the Shares, which date shall be provided to the Investor
by RBC. Simultaneously with the delivery to the Company by the Escrow Agent of
the funds held in escrow pursuant to Section 3.3 above, the Company shall direct
the Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

     4. Representations, Warranties and Covenants of the Investor.

     The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

          4.1 The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.

          4.2 (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Shares, or possession or distribution of offering
materials in connection with the issue of the Shares in any jurisdiction outside
the United States where action for that purpose is required, (b) if the Investor
is outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense and (c) the Placement Agent is not authorized to
make and has not made any representation, disclosure or use of any information
in connection with the issue, placement, purchase and sale of the Shares, except
as set forth or incorporated by reference in the Base Prospectus or the
Prospectus Supplement.

          4.3 (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

- 7 -

--------------------------------------------------------------------------------

          4.4 The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Shares.

          4.5 Since the date on which the Placement Agent first contacted the
Investor about the Offering, it has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any transactions involving the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities). The Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agent. shall be third party
beneficiaries with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.

     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

                             (a)        if to the Company, to:             SIGA
Technologies, Inc.  420 Lexington Avenue    Suite 408  New York, NY 10170   
Attention: Ayelet Dugary    Facsimile: (212) 697-3130    with copies to:     
Kramer Levin Naftalis & Frankel LLP  1177 Avenue of the Americas  New York, NY
10036  Attention: James Grayer, Esq.  Facsimile: (212) 715-8000   

     (b)  if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

- 8 -

--------------------------------------------------------------------------------

     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares to such Investor.

     13. Press Release. The Company and the Investor agree that the Company
shall issue a press release announcing the Offering and disclosing all material
information regarding the Offering prior to the opening of the financial markets
in New York City on the business day immediately after the date hereof.

     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

- 9 -

--------------------------------------------------------------------------------

EXHIBIT A

SIGA TECHNOLOGIES, INC.

INVESTOR QUESTIONNAIRE

     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

1.     The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:                 2. The relationship between the
Investor and the registered holder listed in response to item 1 above:       3.
The mailing address of the registered holder listed in response to item 1 above:
          4. The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:       5. Name of DTC
Participant (broker-dealer at which the account or accounts to be credited with
the Shares are maintained):         6. DTC Participant Number:       7. Name of
Account at DTC Participant being credited with the Shares:       8. Account
Number at DTC Participant being credited with the Shares:  


--------------------------------------------------------------------------------